Citation Nr: 9904585	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic thyroid 
disorder, to include multinodular goiter and hyperthyroidism.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1991 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in part, denied entitlement 
to service connection for multinodular goiter on the basis 
that the condition was not considered to have been aggravated 
beyond normal progression of the condition as a result of the 
appellant's active service.


FINDING OF FACT

The veteran's hyperthyroidism originated in service.  


CONCLUSION OF LAW

A thyroid disorder, namely hyperthyroidism, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. §  1131 (West 1991).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service, or where clear and unmistakable 
evidence rebuts the presumption.  38 U.S.C.A. §§ 1111, 1137 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. §  1153 (West 1991); 
38 C.F.R. § 3.306(1998).  The United States Court of Veterans 
Appeals (Court) has held that temporary flare-ups during 
service or the symptoms of a disability, without overall 
worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

In considering a claim for service connection, the initial 
question is whether the claim is well grounded.  The 
appellant has the "burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. §  5107.  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own, or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section (5107)."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence showing "a belief by 
a fair and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

If the appellant fails to submit a well-grounded claim, VA is 
under no duty to assist her in any further development of the 
claim.  38 U.S.C.A. §  5107(a); See Gilbert v. Derwinski, 
1 Vet. App. 49, 55(1990); See also Grottveit v. Brown, 5 Vet. 
App. 91(1993).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
is required."  Grottveit v. Brown, 5 Vet. App. at 93.  The 
Court has further held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
or incidents that result in a disability.  In the absence of 
proof of a present disability, there could be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  A lay person is not competent to make a medical 
diagnosis which would relate a medical disorder to a specific 
cause.  Therefore, if the determinative issue is one of 
medical etiology or medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit v. Brown, 5 Vet. App. 92-93.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (or medical diagnosis), of incurrence or 
aggravation of disease or injury in service (lay or medical 
evidence), and of a nexus between any inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence that a causal link 
to service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In the present case, a review of the evidence of record 
discloses that at the time of enlistment examination in 
January 1991, the appellant stated she was in good health and 
was not taking any medications.  She denied ever having had 
or having thyroid trouble or goiter.  Clinical examination at 
that time was normal.

On October 8, 1991, recruit screening examination and review 
of the entrance medical examination and history reflected 
that all significant defects, if any, had been evaluated and 
had been determined to be nondisqualifying.  

On October 10, 1991, reference was made to a freely mobile, 
nontender left thyroid nodule measuring 1 by 1 centimeter.  
Notation was made of a maternal history of benign thyroid 
nodule.  She was described as euthyroid at the present time.  
A thyroid scan was to be accomplished.  It was noted that she 
had cold intolerance, oily skin, fatigue, and occasional 
nausea and cramping abdominal pain.  

In November 1991, she underwent a thyroid scan.  A cold 
nodule in the right lobe was identified and a very intense 
zone of activity in the lower pole of the left lobe was 
noted.  Further testing was indicated.  

At the time of service department evaluation in January 1992, 
it was noted she had been started on Synthroid to suppress 
the nodule.  The appellant stated that she would occasionally 
feel run down, but otherwise was doing well.  

In October 1992 she was seen for evaluation.  It was 
indicated that she had been found to have a thyroid nodule in  
October 1991.  Evaluation in November 1991 by a civilian 
endocrinologist reportedly resulted in an impression of 
probable early nodular goiter.  Suppression was accomplished.  
She had no specific complaints.  She felt the nodule was 
about the same as before, only possibly smaller.  She had 
gained about 10 pounds since July.  There were no specific 
complaints of hypo or hyperthyroidism.  Notation was made of 
a slightly enlarged thyroid with left lobe nodule.  The 
assessment was a hot thyroid nodule on thyroid suppression.  
It was described as being adequately suppressed to the 
present time.  She was to continue Synthroid treatment.

A thyroid iodine uptaking scan was accomplished at a service 
department hospital on October 22, 1992.  She was described 
as having a history of hyperfunctioning thyroid nodule 
involving the lower pole of the left lobe, having been 
diagnosed in October 1991.  After a reported evaluation by a 
civilian endocrinologist with an impression of early nodular 
goiter, she was placed on Thyroxine suppression.  She had 
been on suppression therapy since January 1992, and felt the 
nodule had undergone no significant change.  She denied 
family history of thyroid disease, history of radiation 
exposure, or symptoms of hyper or hypothyroidism.  

Thyroid examination showed a 1.5 to 2-centimeter nodule 
involving the left lower thyroid lobe.  A small, less than 1-
centimeter, nodule was detected involving the upper portion 
of the right thyroid lobe.  The gland was otherwise within 
normal limits for size and contour.  No adenopathy was 
appreciated.

Thyroid scan was performed on separation.  There was a 
hyperfunctioning nodule noted involving the left lower 
thyroid lobe, with autonomous function of the entire gland 
noted.  Also noted was a more diffuse area of increased 
uptake in the right upper thyroid lobe, which likely 
corresponded to the palpated nodule noted above.  

An ultrasound performed at that time showed multiple complex 
thyroid nodules bilaterally.  Two adjacent nodules were noted 
in the left lower thyroid lobe.  These likely represented 
hyperfunctioning nodules noted on thyroid scan.  The overall 
impression was that of multinodular goiter.

The impression was an individual with hyperthyroidism with 
nonsuppressible thyroid gland and dominant thyroid nodule 
involving the left lower lobe.  Therapeutic options, those 
being radioactive iodine versus surgery, were discussed with 
the appellant.

When she was seen in July 1993, it was indicated she had been 
off Synthroid therapy for four months now with little change 
in her symptoms.  Recently, she had developed pain in the 
area of the left nodule early in the week which had become 
progressively worse.  It was very tender to palpation and 
hurt her to swallow or turn her head.  Examination revealed a 
tender, discrete left thyroid nodule.  The assessment was 
probable hemorrhage.  Thyroiditis was noted.

Subsequent service records include a report of a 
November 1994 endocrinology clinic visit at which time she 
complained of a neck mass.  It was reported that a thyroid 
nodule had been known for more than three years.  Attempts to 
suppress with Synthroid were discontinued in 1992.  Although 
there was  notation of a 1 centimeter by 1 centimeter mobile 
soft nodule in the left lower pole, the examination was 
described as "O.K."

In July 1995 she was seen in an ear, nose, and throat clinic 
for complaint of persistent neck pain.  It was reported she 
had a long history of multinodular goiter of "many years" 
duration.  Current examination showed a 1.5 by 2-centimeter 
nodule of the left thyroid.  There was no dominant nodule.  
An option of surgery was discussed, as was continued 
observation.  

In her report of medical history made in conjunction with 
separation examination in August 1995, the appellant 
described her health as good.  She stated she was not taking 
any medications.  She reported having had thyroid trouble.  
The examiner made reference to a history of a thyroid nodule 
and stated the condition was not considered disabling.  

The appellant was accorded a general medical examination by 
VA in January 1996.  Reference was made to her service 
medical records.  Notation was made that at the time of the 
aforementioned visit in July 1995, it was recommended that 
she either have surgery or continued observation.  It was 
indicated that at the present time she was asymptomatic.  Her 
height was listed as 62 1/2 inches.  Her weight was recorded 
as 132 pounds.  It was noted her maximum weight was 144 
pounds.  The examiner concluded after testing, that she had a 
multinodular goiter as shown by CT scan and ultrasound with 
hyperthyroidism with suppression of the thyroid gland and a 
dominant thyroid nodule involving the left lower lobe.  It 
was noted the nodule might be autonomous and this might 
produce some degree of hyperthyroidism in which the therapy 
for the thyroid was discontinued.  Therapeutic options were 
given, but she was still undecided.  She was to be followed 
in the endocrinology clinic for observation.  It was stated 
that she still felt the nodule, but there were no symptoms of 
dysphagia, hoarseness of the voice, or shortness of breath.

Of record are reports of treatment and evaluation by a 
private physician dated in 1996 and in 1997.  At the time of 
a visit in September 1996, it was stated she had not noted 
any significant changes in the size of the thyroid nodule.  
When she was seen in February 1997 she reported that if she 
did not get enough sugar, she felt bad.  It was indicated 
that otherwise she was doing well.  The diagnoses included 
hyperthyroidism and thyroid nodule.

The appellant was accorded another rating examination by VA 
in April 1997.  The claims folder and the service medical 
records were reviewed.  The physician stated that ultimately 
the appellant was found to have thyroid indices, compatible 
with mild hyperthyroidism and a scan showing increased uptake 
consistent with adenoma of the gland.  Notation was made that 
she had had two episodes of bleeding into several of the 
cystic nodules which required aspiration.  Cytology was 
negative.  Accordingly, she was taking 50 milligrams of 
Propylthiouracil twice daily with a marked regression both in 
the size of the gland and the elimination of the hyperthyroid 
symptomatology.  It was remarked there was no family history 
of known thyroid disease.

Examination of the neck revealed a slightly tender left lobe 
of the thyroid which was nodular in consistency and freely 
moveable.  There was no heat or redness overlying the nodule.  
The right lobe of the thyroid could not be palpated.  The 
isthmus was not palpated.  With swallowing the left-sided 
soft tissue structure was thyroid in origin.  No adenopathy 
was noted in the neck.  Thyroid function tests on 
Propylthiouracil were compatible with euthyroidism with 
laboratory test results in the normal range.  

The examiner noted that the appellant had no history of 
thyroid disease prior to service.  It was noted she might 
well have had bleeding into a nodule which allowed the 
discovery to be made soon after induction into service.  It 
appeared that with treatment of L-Thyroxin, inappropriate 
therapy was given the appellant for a toxic adenomatous 
goiter with multinodular and cystic components, which served 
to aggravate the latent low-grade hyperthyroid state.

It was remarked that only when Propylthiouracil was 
introduced after the discovery of the toxic adenoma and 
evidence of a normally increased thyroid metabolic activity 
was proper therapy introduced.  Consequently, "the therapy 
did alter the natural state of the disease and this does not 
represent the natural progression of preexisting underlying 
thyroid pathology."  The examiner found that the veteran was 
now clinically euthyroid on examination.


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded.  There is evidence, in the form of service medical 
records, of a thyroid disorder during service.  There are 
current medical findings of thyroid disease.  VA examiners 
have related the current findings to service.

There is some suggestion in the record that the veteran's 
thyroid disease pre-existed service.  This evidence includes 
the fact that the veteran's goiter was found shortly after 
her entrance onto service, and the suggestion of the VA 
examiner in April 1997, that the veteran may have had a 
latent hyperthyroidism.  There is, however, no clear medical 
opinion that the thyroid disorder pre-existed service.  The 
VA examiner appears to have concluded that, while the 
hyperthyroidism was latent, it was not symptomatic prior to 
service.  The Board concludes that there is not clear and 
unmistakable evidence of a thyroid disorder prior to service.  
The presumption of soundness is, therefore, not rebutted.  It 
must be presumed that the multinodular goiter and 
hyperthyroidism had their onset during service.

On the VA examination in in January 1996, only a few months 
after her separation from service, the veteran was found to 
have the same thyroid disabilities as were noted during 
service.  On the April 1997, VA examination the examiner 
linked the veteran's current hyperthyroidism to treatment she 
received for the toxic adenomatous goiter during service.  
There is no competent evidence to rebut the examiner's 
opinion.  The examiner did not report the presence of a 
goiter on the current examination, and found no adenopathy, 
but expressed the view that treatment served to cause the 
latent low-grade hyperthyroidism to become symptomatic.

The examiner did find that the veteran was currently 
euthyroid.  That state, however, was only achieved by the 
constant use of medication.  Hyperthyroidism requiring the 
use of constant medication constitutes a current disability 
for VA purposes.  38 C.F.R. § 4.119, Diagnostic Code 7900, 
cf. Chelte v. Brown, 10 Vet. App. 268 (1997).  The Board 
concludes that the evidence is in favor of the grant of 
service connection for hyperthyroidism.



ORDER

Service connection for a chronic thyroid disorder, namely 
hyperthyroidism, is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

